Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 2/22/2022.

As filed, claims 1-13 and 16-22 are pending, wherein claims 17-22 are new; and claims 14 and 15 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 has been considered by the Examiner except Cite No. 7-10 and 12-13 under the sections of “FOREING PATENT DOCUMENTS” and “NON-PATENT LITERATURE DOCUMENTS”, respectively, where they were lined through because the abovementioned references were previously considered in the IDS filed 1/16/2019.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/22/2022, with respect to claims 1-13 and 16, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(b) indefinite rejection of claims 1-13 and 16 is withdrawn per amendments.

The § 112 fourth paragraph rejection of claim 2 is withdrawn per amendments.

The § 103(a) rejection of claims 1-7, 10, 12, 13, and 16 by Wang is maintained because MPEP 2144.09(II) provided motivation for one of ordinary skill in the art to explore and make additional structurally similar compounds, such as positional isomer of the compounds of Wang, that would possess similar antagonistic activity toward prostaglandin receptor.  In addition, as recited in the previous office action, the discovery of the unrecited biological mechanism through CRTH2 receptor does not make the instantly claimed compound patentably new, according to the guidance in MPEP 2112(I)-(II).  Lastly, the Examiner finds that non-patent literature titled “Identification of prostaglandin D2 receptor antagonists based on a tetrahydropyridoindole scaffold”, hereinafter Beaulieu (see IDS filed 1/16/2019) only shown that compound 26, which corresponded to compound 156 of Wang, has excellent preference toward DP1 instead of CRTH2, which is incommensurate in scope for all of the compounds of Wang.  In another word, the abovementioned preference does not provide adequate support for the entire scope of the compounds of Wang.  See MPEP 716.02(d).  Accordingly, the Examiner does not find that one of ordinary skill in the art can reliably extrapolate the same abovementioned preference found in the compound 26 of Beaulieu will also occur to other compounds of Wang.  
For the reason stated above, in addition to the reasons set forth in the previous office action, which are shown below, the 103 rejection is maintained.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-6, 10, 12, 13, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claim 1 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for the newly added limitation of “ which are optionally substituted with 1, 2, or 3 R’ ” for instant variables R1 and R2 as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 1/16/2019) only provide support for “which are optionally substituted with 1, 2, or 3 R” for instant variables R1 and R2 and thus, any compound wherein instant variables R1 and R2 are optionally substituted with 1, 2, or 3 R’ created a new subgenus of instant formulas (I), which is considered new matter.

    PNG
    media_image1.png
    147
    663
    media_image1.png
    Greyscale

(originally filed claim 1)


    PNG
    media_image2.png
    160
    633
    media_image2.png
    Greyscale

(pg. 2 of the instant specification)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.”  Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

b)	Regarding claims 2-6, 10, 12, 13, 16, and 17, they are dependent of claim 1, and they failed to correct the defective issue in claim 1, which rendered these claims improper.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 7 and 18 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 7 and 18, the claims are dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claims 7 and 18 is drawn to a limited embodiment of instant formula (I).  
The scope of claims 7 and 18 is broader than scope of claim 1 because claims 7 and 18 include species that are outside of instant formula (I) (e.g. groups which are optionally substituted with 1, 2, or 3 R).  Because the scope of claims 7 and 18 is broader than claim 1, the claims failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 7 and 18 is commensurate with the scope of claim 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 12, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,144,913, hereinafter Wang.


Regarding claims 1-7, 10, 12, 13, and 16-19:
Determining the scope and contents of the prior art:   
	Wang, for instance, teaches the following compound or pharmaceutical composition thereof as prostaglandin receptor antagonists for treating allergic rhinitis, nasal congestion, and asthma.


    PNG
    media_image3.png
    316
    909
    media_image3.png
    Greyscale

(column 36, Table 1, Ex. 1)


    PNG
    media_image4.png
    129
    662
    media_image4.png
    Greyscale

(abstract)

    PNG
    media_image5.png
    69
    311
    media_image5.png
    Greyscale

(column 12, lines 37-42)

Although Wang did not explicitly recites that the abovementioned allergic rhinitis and asthma is a disease that is mediated by a CRTH2 receptor, the Examiner finds such biological mechanism is an unknown mechanism that is inherently present in allergic rhinitis and asthma.  Therefore, the discovery of a previously unappreciated biological mechanism in allergic rhinitis and asthma does not make the instantly claims patentably new.  See MPEP 2112(I)-(II).

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compound, Wang, for instance, did not explicitly teach the –CH2COOH group (indicated by box below) is connected to one of the positions on the tricyclic ring system, as indicated by the arrows below.

    PNG
    media_image6.png
    316
    909
    media_image6.png
    Greyscale


Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be pharmacologically active as prostaglandin receptor antagonists). 
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 8, 9, 11, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-7, 10, 12, 13, and 16-19 are rejected.
Claims 8, 9, 11, and 20-22 are objected
Claims 14 and 15 are cancelled.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626